Exhibit 99.1 GLOSSARY OF TERMS The following abbreviations and acronyms are used in this report to identify FirstEnergy Corp. and its current and former subsidiaries: ATSI American Transmission Systems, Inc., owns and operates transmission facilities Avon Avon Energy Partners Holdings CEI The Cleveland Electric Illuminating Company, an Ohio electric utility operating subsidiary Centerior Centerior Energy Corporation, former parent of CEI and TE, which merged with OE to form FirstEnergy on November 8, 1997 Companies OE, CEI, TE, Penn, JCP&L, Met-Ed and Penelec FENOC FirstEnergy Nuclear Operating Company, operates nuclear generating facilities FES FirstEnergy Solutions Corp., provides energy-related products and services FESC FirstEnergy Service Company, provides legal, financial, and other corporate support services FGCO FirstEnergy Generation Corp., owns and operates non-nuclear generating facilities FirstCom First Communications, LLC, provides local and long-distance telephone service FirstEnergy FirstEnergy Corp., a public utility holding company FSG FirstEnergy Facilities Services Group, LLC, former parent of several heating, ventilation, air conditioning and energy management companies GLEP Great Lakes Energy Partners, LLC, an oil and natural gas exploration and production venture GPU GPU, Inc., former parent of JCP&L, Met-Ed and Penelec, which merged with FirstEnergy on November7, 2001 JCP&L Jersey Central Power & Light Company, a New Jersey electric utility operating subsidiary JCP&L Transition Funding JCP&L Transition Funding LLC, a Delaware limited liability company and issuer of transition bonds JCP&L Transition Funding II JCP&L Transition Funding II LLC, a Delaware limited liability company and issuer of transition bonds Met-Ed Metropolitan Edison Company, a Pennsylvania electric utility operating subsidiary MYR MYR Group, Inc., a utility infrastructure construction service company NGC FirstEnergy Nuclear Generation Corp., owns nuclear generating facilities OE Ohio Edison Company, an Ohio electric utility operating subsidiary Ohio Companies CEI, OE and TE Penelec Pennsylvania Electric Company, a Pennsylvania electric utility operating subsidiary Penn Pennsylvania Power Company, a Pennsylvania electric utility operating subsidiary of OE PNBV PNBV Capital Trust, a special purpose entity created by OE in 1996 Shippingport Shippingport Capital Trust, a special purpose entity created by CEI and TE in 1997 TE The Toledo Edison Company, an Ohio electric utility operating subsidiary TEBSA Termobarranquilla S.A., Empresa de Servicios Publicos The following abbreviations and acronyms are used to identify frequently used terms in this report: ALJ Administrative Law Judge AOCL Accumulated Other Comprehensive Loss APB Accounting Principles Board APB 25 APB Opinion No. 25, "Accounting for Stock Issued to Employees" ARO Asset Retirement Obligation B&W Babcock & Wilcox Company Bechtel Bechtel Power Corporation BGS Basic Generation Service BTU British Thermal Unit CAIR Clean Air Interstate Rule CAL Confirmatory Action Letter CAMR Clean Air Mercury Rule CAT Commercial Activity Tax CBP Competitive Bid Process CO2 Carbon Dioxide CONSOL CONSOL Energy Inc. CTC Competitive Transition Charge DCPD Deferred Compensation Plan for Outside Directors DOJ United States Department of Justice i GLOSSARY OF TERMS Cont'd DRA Division of Ratepayer Advocate ECAR East Central Area Reliability Coordination Agreement EDCP Executive Deferred Compensation Plan EEI Edison Electric Institute EITF Emerging Issues Task Force EITF 99-19 EITF Issue No. 99-19, "Reporting Revenue Gross as a Principal versus Net as an Agent" EPA Environmental Protection Agency EPACT Energy Policy Act of 2005 ERO Electric Reliability Organization ESOP Employee Stock Ownership Plan FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission FIN FASB Interpretation FIN 46R FIN 46 (revised December 2003), "Consolidation of Variable Interest Entities" FIN 47 FIN 47, "Accounting for Conditional Asset Retirement Obligations - an interpretation of FASB Statement No. 143" FIN 48 FIN 48, “Accounting for Uncertainty in Income Taxes-an interpretation of FASB Statement No. 109” Fitch Fitch Ratings, Ltd. FMB First Mortgage Bonds FSP FASB Staff Position FSP SFAS 115-1 and SFAS 124-1 FSP SFAS 115-1 and SFAS 124-1, “The Meaning of Other-Than-Temporary Impairment and its Application to Certain Investments” GAAP Accounting Principles Generally Accepted in the United States GHG Greenhouse Gases HVAC Heating, Ventilation and Air-conditioning IRS Internal Revenue Service KWH Kilowatt-hours LOC Letter of Credit LTIP Long-term Incentive Program MISO Midwest Independent Transmission System Operator, Inc. Moody’s Moody’s Investors Service MOU Memorandum of Understanding MSG Market Support Generation MTC Market Transition Charge MW Megawatts NAAQS National Ambient Air Quality Standards NERC North American Electric Reliability Corporation NJBPU New Jersey Board of Public Utilities NOPR Notice of Proposed Rulemaking NOV Notice of Violation NOX Nitrogen Oxide NRC Nuclear Regulatory Commission NUG Non-Utility Generation NUGC Non-Utility Generation Charge OCC Office of the Ohio Consumers' Counsel OCI Other Comprehensive Income OPEB Other Post-Employment Benefits PJM PJM Interconnection L. L. C. PLR Provider of Last Resort PPUC Pennsylvania Public Utility Commission PRP Potentially Responsible Party PUCO Public Utilities Commission of Ohio PUHCA Public Utility Holding Company Act of 1935 RCP Rate Certainty Plan RFP Request for Proposal RSP Rate Stabilization Plan RTC Regulatory Transition Charge RTO Regional Transmission Organization RTOR Regional Through and Out Rates S&P Standard & Poor’s Ratings Service S&P 500 Standard & Poor’s Index of Widely Held Common Stocks SBC Societal Benefits Charge SEC U.S. Securities and Exchange Commission ii GLOSSARY OF TERMS Cont'd SFAS Statement of Financial Accounting Standards SFAS 71 SFAS No. 71, "Accounting for the Effects of Certain Types of Regulation" SFAS 87 SFAS No. 87, "Employers' Accounting for Pensions" SFAS 101 SFAS No. 101, "Accounting for Discontinuation of Application of SFAS 71" SFAS 106 SFAS No. 106, "Employers' Accounting for Postretirement Benefits Other Than Pensions" SFAS 107 SFAS No. 107, “Disclosure about Fair Value of Financial Instruments” SFAS 115 SFAS No. 115, "Accounting for Certain Investments in Debt and Equity Securities" SFAS 123(R) SFAS No. 123(R), "Share-Based Payment" SFAS 133 SFAS No. 133, “Accounting for Derivative Instruments and Hedging Activities” SFAS 142 SFAS No. 142, "Goodwill and Other Intangible Assets" SFAS 143 SFAS No. 143, "Accounting for Asset Retirement Obligations" SFAS 144 SFAS No. 144, "Accounting for the Impairment or Disposal of Long-Lived Assets" SFAS 157 SFAS No. 157, “Fair Value Measurements” SFAS 158 SFAS No. 158, “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans-an amendment of FASB Statements No. 87, 88, 106, and 132(R)” SFAS 159 SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities – Including an Amendment of FASB Statement No. 115” SIP State Implementation Plan(s) Under the Clean Air Act SO2 Sulfur Dioxide SRM Special Reliability Master TBC Transition Bond Charge TMI-2 Three Mile Island Unit 2 VIE Variable Interest Entity VMEP Vegetation Management Enhancement Project iii MANAGEMENT REPORTS Management's Responsibility for Financial Statements The consolidated financial statements were prepared by management, who takes responsibility for their integrity and objectivity. The statements were prepared in conformity with accounting principles generally accepted in the United States and are consistent with other financial information appearing elsewhere in this report. PricewaterhouseCoopers LLP, an independent registered public accounting firm, has expressed an unqualified opinion on the Company’s 2006 consolidated financial statements. FirstEnergy Corp.’s internal auditors, who are responsible to the Audit Committee of FirstEnergy’s Board of Directors, review the results and performance of operating units within the Company for adequacy, effectiveness and reliability of accounting and reporting systems, as well as managerial and operating controls. FirstEnergy’s Audit Committee consists of five independent directors whose duties include: consideration of the adequacy of the internal controls of the Company and the objectivity of financial reporting; inquiry into the number, extent, adequacy and validity of regular and special audits conducted by independent auditors and the internal auditors; and reporting to the Board of Directors the Committee’s findings and any recommendation for changes in scope, methods or procedures of the auditing functions. The Committee is directly responsible for appointing the Company’s independent registered public accounting firm and is charged with reviewing and approving all services performed for the Company by the independent registered public accounting firm and for reviewing and approving the related fees. The Committee reviews the independent registered public accounting firm's report on internal quality control and reviews all relationships between the independent registered public accounting firm and the Company, in order to assess the independent registered public accounting firm's independence. The Committee also reviews management’s programs to monitor compliance with the Company’s policies on business ethics and risk management. The Committee establishes procedures to receive and respond to complaints received by the Company regarding accounting, internal accounting controls, or auditing matters and allows for the confidential, anonymous submission of concerns by employees. The Audit Committee held ten meetings in 2006. Management's Report on Internal Control Over Financial Reporting Management is responsible for establishing and maintaining adequate internal control over financial reporting as defined in Rule13a-15(f) of the Securities Exchange Act of 1934. Using the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission in Internal Control – Integrated Framework, management conducted an evaluation of the effectiveness of the Company’s internal control over financial reporting under the supervision of the chief executive officer and the chief financial officer. Based on that evaluation, management concluded that the Company’s internal control over financial reporting was effective as of December31, 2006. Management’s assessment of the effectiveness of the Company’s internal control over financial reporting, as of December31, 2006, has been audited by PricewaterhouseCoopers LLP, an independent registered public accounting firm, as stated in their report which appears on page 2. 1 Report of Independent Registered Public Accounting Firm To the Stockholders and Board of Directors of FirstEnergy Corp.: We have completed integrated audits of FirstEnergy Corp.’s consolidated financial statements and of its internal control over financial reporting as of December 31, 2006, in accordance with the standards of the Public Company Accounting Oversight Board (United States). Our opinions, based on our audits, are presented below. Consolidated financial statements and financial statement schedules In our opinion, the accompanying consolidated balance sheets and the related consolidated statements of income, capitalization, common stockholders' equity, preferred stock and cash flows present fairly, in all material respects, the financial position of FirstEnergy Corp. and its subsidiaries at December 31, 2006 and 2005, and the results of their operations and their cash flows for each of the three years in the period ended December 31, 2006 in conformity with accounting principles generally accepted in the United States of America. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit of financial statements includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. As discussed in Note 3 to the consolidated financial statements, the Company changed the manner in which it accounts for defined benefit pension and other postretirement benefit plans as of December 31, 2006. As discussed in Note2(K) and Note 12 to the consolidated financial statements, the Company changed its method of accounting for conditional asset retirement obligations as of December 31, 2005. Internal control over financial reporting Also, in our opinion, management’s assessment, included in the accompanying Management's Report on Internal Control Over Financial Reporting, that the Company maintained effective internal control over financial reporting as of December 31, 2006 based on criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO), is fairly stated, in all material respects, based on those criteria. Furthermore, in our opinion, the Company maintained, in all material respects, effective internal control over financial reporting as of December 31, 2006, based on criteria established in Internal Control - Integrated Framework issued by the COSO. The Company’s management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting. Our responsibility is to express opinions on management’s assessment and on the effectiveness of the Company’s internal control over financial reporting based on our audit. We conducted our audit of internal control over financial reporting in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. An audit of internal control over financial reporting includes obtaining an understanding of internal control over financial reporting, evaluating management’s assessment, testing and evaluating the design and operating effectiveness of internal control, and performing such other procedures as we consider necessary in the circumstances. We believe that our audit provides a reasonable basis for our opinions. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control over financial reporting includes those policies and procedures that (i)pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (ii)provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (iii)provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. PricewaterhouseCoopers LLP Cleveland, Ohio February 27, 2007, except for Note 2(H) and Note 16, as to which the date is September 14, 2007 2 The following selected financial data should be read in conjunction with, and is qualified in its entirety by reference to, the sections entitled “Management’s Discussion and Analysis of Results of Operations and Financial Condition” and with our consolidated financial statements and the “Notes to Consolidated Financial Statements.” Our Statements of Income are not necessarily indicative of future conditions or results of operations. FIRSTENERGY CORP. SELECTED FINANCIAL DATA For the Years Ended December 31, 2006 2005 2004 2003 2002 (In millions, except per share amounts) Revenues $ 11,501 $ 11,358 $ 11,600 $ 10,802 $ 10,527 Income From Continuing Operations $ 1,258 $ 879 $ 907 $ 494 $ 609 Net Income $ 1,254 $ 861 $ 878 $ 423 $ 553 Basic Earnings per Share of Common Stock: Income from continuing operations $ 3.85 $ 2.68 $ 2.77 $ 1.63 $ 2.08 Net earnings per basic share $ 3.84 $ 2.62 $ 2.68 $ 1.39 $ 1.89 Diluted Earnings per Share of Common Stock: Income from continuing operations $ 3.82 $ 2.67 $ 2.76 $ 1.62 $ 2.07 Net earnings per diluted share $ 3.81 $ 2.61 $ 2.67 $ 1.39 $ 1.88 Dividends Declared per Share of Common Stock (1) $ 1.85 $ 1.705 $ 1.9125 $ 1.50 $ 1.50 Total Assets $ 31,196 $ 31,841 $ 31,035 $ 32,878 $ 34,366 Capitalization as of December 31: Common Stockholders’ Equity $ 9,035 $ 9,188 $ 8,590 $ 8,290 $ 7,051 Preferred Stock: Not Subject to Mandatory Redemption - 184 335 335 335 Subject to Mandatory Redemption - 428 Long-Term Debt and Other Long-Term Obligations 8,535 8,155 10,013 9,789 10,872 Total Capitalization $ 17,570 $ 17,527 $ 18,938 $ 18,414 $ 18,686 WeightedAverage Number of Basic Shares Outstanding 324 328 327 304 293 WeightedAverage Number of Diluted Shares Outstanding 327 330 329 305 294 (1) Dividends declared in 2006 include three quarterly payments of $0.45 per share in 2006 and one quarterly payment of $0.50 per share payable in 2007, increasing the indicated annual dividend rate from $1.80 to $2.00 per share. Dividends declared in 2005 include two quarterly payments of $0.4125 per share in 2005, one quarterly payment of $0.43 per share in 2005 and one quarterly payment of $0.45 per share in 2006. Dividends declared in 2004 include four quarterly dividendsof $0.375 per share paid in 2004 and a quarterly dividend of $0.4125 per share paid in 2005. Dividends declared in 2002 and 2003 include four quarterly dividends of $0.375 per share. PRICE RANGE OF COMMON STOCK The Common Stock of FirstEnergy Corp. is listed on the New York Stock Exchange under the symbol "FE" and is traded on other registered exchanges. 2006 2005 First Quarter High-Low $ 52.17 $ 47.75 $ 42.36 $ 37.70 Second Quarter High-Low $ 54.57 $ 48.23 $ 48.96 $ 40.75 Third Quarter High-Low $ 57.50 $ 53.47 $ 53.00 $ 47.46 Fourth Quarter High-Low $ 61.70 $ 55.99 $ 53.36 $ 45.78 Yearly High-Low $ 61.70 $ 47.75 $ 53.36 $ 37.70 Prices are from http://finance.yahoo.com. 3 SHAREHOLDER RETURN The following graph shows the total cumulative return from a $100 investment on December31, 2001 in FirstEnergy’s common stock compared with the total cumulative returns of the EEI’s Index of Investor-Owned Electric Utility Companies and the S&P 500. HOLDERS OF COMMON STOCK There were 127,400 and 126,821 holders of 319,205,517 shares of FirstEnergy's Common Stock as of December31, 2006 and January31, 2007, respectively. Information regarding retained earnings available for payment of cash dividends is given in Note11(A) to the consolidated financial statements. 4 FIRSTENERGY CORP. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Forward-Looking Statements: This discussion includes forward-looking statements based on information currently available to management. Such statements are subject to certain risks and uncertainties. These statements typically contain, but are not limited to, the terms “anticipate,” “potential,” “expect,” “believe,” “estimate” and similar words. Actual results may differ materially due to the speed and nature of increased competition and deregulation in the electric utility industry, economic or weather conditions affecting future sales and margins, changes in markets for energy services, changing energy and commodity market prices, replacement power costs being higher than anticipated or inadequately hedged, the continued ability of our regulated utilities to collect transition and other charges or to recover increased transmission costs, maintenance costs being higher than anticipated, legislative and regulatory changes (including revised environmental requirements), and the legal and regulatory changes resulting from the implementation of the EPACT (including, but not limited to, the repeal of the PUHCA), the uncertainty of the timing and amounts of the capital expenditures needed to, among other things, implement the Air Quality Compliance Plan (including that such amounts could be higher than anticipated) or levels of emission reductions related to the Consent Decree resolving the New Source Review litigation, adverse regulatory or legal decisions and outcomes (including, but not limited to, the revocation of necessary licenses or operating permits, fines or other enforcement actions and remedies) of governmental investigations and oversight, including by the SEC, the NRC and the various state public utility commissions as disclosed in our SEC filings, generally, and heightened scrutiny at the Perry Nuclear Power Plant in particular, the timing and outcome of various proceedings before the PUCO (including, but not limited to, the successful resolution of the issues remanded to the PUCO by the Ohio Supreme Court regarding the RSP) and the PPUC, including the transition rate plan filings for Met-Ed and Penelec, the continuing availability and operation of generating units, the ability of our generating units to continue to operate at, or near full capacity, the inability to accomplish or realize anticipated benefits from strategic goals (including employee workforce initiatives), the anticipated benefits from voluntary pension plan contributions, the ability to improve electric commodity margins and to experience growth in the distribution business, the ability to access the public securities and other capital markets and the cost of such capital, the outcome, cost and other effects of present and potential legal and administrative proceedings and claims related to the August14, 2003 regional power outage, the successful structuring and completion of a potential sale and leaseback transaction for Bruce Mansfield Unit 1 currently under consideration by management, the successful implementation of the share repurchase program announced January31, 2007, the risks and other factors discussed from time to time in our SEC filings, and other similar factors. Dividends declared from time to time on FirstEnergy’s common stock during any annual period may in aggregate vary from the indicated amounts due to circumstances considered by FirstEnergy’s Board of Directors at the time of the actual declarations. Also, a security rating is not a recommendation to buy, sell or hold securities, and it may be subject to revision or withdrawal at any time and each such rating should be evaluated independently of any other rating. We expressly disclaim any current intention to update any forward-looking statements contained herein as a result of new information, future events, or otherwise. EXECUTIVE SUMMARY Net income in 2006 was $1.25billion, or basic earnings of $3.84 per share of common stock ($3.81 diluted), compared with net income of $861million,or basic earnings of $2.62 per share ($2.61 diluted) in 2005 and $878 million, or basic earnings of $2.68 per share ($2.67 diluted) in 2004.The increase in FirstEnergy’s earnings was driven primarily by increased electric sales revenues, reduced transition cost amortization for the Ohio Companies, cost deferrals authorized by the PUCO and PPUC, and reduced operating expenses. Change in Basic Earnings Per Share From Prior Year 2006 2005 2004 Basic Earnings Per Share – Prior Year $ 2.62 $ 2.68 $ 1.39 PPUC NUG accounting adjustment in 2006 (0.02 ) - - Trust securities impairment in 2006 (0.02 ) - - Ohio/New Jersey income tax adjustments in 2005 0.19 (0.19 ) - Sammis Plant New Source Review settlement in 2005 0.04 (0.04 ) - Davis-Besse fine/penalty in 2005 0.10 (0.10 ) - JCP&L arbitration decision in 2005 0.03 (0.03 ) - New regulatory assets - JCP&L settlement in 2005 (0.05 ) 0.05 - Lawsuits settlements in 2004 - 0.03 (0.03 ) Nuclear operations severance costs in 2004 - 0.01 (0.01 ) Davis-Besse extended outage impacts - 0.12 0.44 Discontinued Operations: Non-core asset sales/impairments (0.02 ) 0.21 (0.19 ) Other (0.02 ) (0.09 ) 0.67 Revenues 0.26 (0.44 ) 1.46 Transition costs amortization 0.82 (0.18 ) (0.10 ) Deferral of new regulatory assets 0.23 0.22 0.12 Fuel and purchased power (0.43 ) 0.72 (0.81 ) Other expenses 0.24 (0.30 ) (0.20 ) Investment income (0.11 ) 0.02 0.04 Interest expense (0.11 ) 0.02 0.23 Cumulative effect of a change in accounting principle 0.09 (0.09 ) (0.33 ) Basic Earnings Per Share $ 3.84 $ 2.62 $ 2.68 5 Total electric generation sales increased 1.1% during 2006 compared to the prior year as a 6.7% increase in retail sales more than offset a 19.1% reduction in wholesale sales.The increase was primarily due to the return of customers to the Ohio Companies from third-party suppliers that exited the northern Ohio marketplace. Electric distribution deliveries were down 2.3% in 2006, compared to 2005, reflecting milder weather conditions in 2006. Dividends
